DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1175 and 1177 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 19 of U.S. Patent No. 9,702,349. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 14 and 19 anticipates application claims 1175 and 1177.  

Claim 1175
A wheel-specific active suspension system comprising: 





a controller for actively controlling an electro-hydraulic actuator in the presence of available power greater than a voltage fault threshold, 




wherein the electro-hydraulic actuator adjusts to operate in a nominally stiff passive suspension mode when the available power is below a voltage fault threshold; and a plurality of wheel-specific suspension controllers communicatively coupled to facilitate coordinated vehicle suspension actions.
Patent claim 14
An electronic suspension system, comprising: 

a piston disposed in a hydraulic housing; an energy recovery mechanism such that movement of the piston results in energy generation; 

an energy storage facility to which harvested energy from the energy recovery mechanism is stored; and a control system that regulates force on the piston by varying an electrical characteristic of the energy recovery mechanism and that operates from energy stored in the energy storage facility, 

wherein the control system determines an average net energy exchange over a time period that is substantially longer than an average wheel event duration.
Application claim 1177
A wheel-specific active suspension system comprising: 






a controller for actively controlling an electro-hydraulic actuator in the presence of available power greater than a voltage fault threshold, 



wherein the electro-hydraulic actuator adjusts to operate in a nominally stiff passive suspension mode when the available power is below a voltage fault threshold; 

an electric motor; an electric torque/velocity electric motor controller; and a sensor, wherein the electric motor, the electric torque/velocity electric motor controller and the sensor are integrated in a single housing.
Patent claim 19
A vehicle active suspension system, comprising: 

an actuator disposed between the vehicle's sprung mass and unsprung mass that consumes energy to apply a force; an energy storage facility; and 

a control system that calculates a net average power consumed by the actuator over a predetermined time period and regulates the force applied by the actuator to the sprung mass and the unsprung mass in response to a wheel event, 

wherein the control system biases the actuator response to conserve energy at least partially based on the average net power consumed by the actuator over a predetermined time period.


	Although application claims and patent claims are not identical, both discloses a suspension system that comprises a controller (control system) for actively controlling an electro-hydraulic actuator (actuator) in the presence of available power greater than a voltage fault threshold… to operate in a nominally stiff passive suspension mode (net average power consumed… and regulates the force applied by the actuator to the sprung mass and the unsprung mass in response to a wheel event).  Although patent does not disclose a “wheel specific suspension controllers” it would have been obvious to one of ordinary skill in the art to include such a controller in the control system since the patent describes an active system, having suspension on a specific wheel would have been well within the scope of invention.
Allowable Subject Matter
Claims 148-154 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661